PARDEE, Circuit Judge
(dissenting). As this action was tried in the lower court, and as presented in this court, it is a civil action to enforce a criminal la.w of the state of Alabama, wherein the guilt of the defendant was determined by the preponderance of evidence, and wherein the rules and presumptions pertaining to contracts for the safe carriage of passengers for hire were applied, and, practically and subs!antially, the burden of proving innocence thrown on the defendant. The trial judge charged the jury that if they believed from the evidence (hat the plaintiffs intestate, Martin, was silting in a seat in defendant’s passenger train when the bridge across the Oahawba river collapsed, this raised the presumption that said Martin was a passenger on said train. He then charged the jury that if they believed (hat Martin was a passenger on the defendant’s train at the time of the wreck, and was killed in the wreck, the prima facie presumption was that his death was the result of the defendant’s negligence» He further charged the jury that if they believed from the evidence dial: the plaintiff’s intestate, Martin, was a passenger on the defendant’s train, and was killed by the falling of the bridge, the burden of proof was upon the defendant to show to the reasonable satisfaction of the jury-that it exercised the highest degree of care in and about the construction, erection, and keeping in repair of the bridge, and in and about the operation of the train in which the plaintiff’» intestate was riding, and that, if the evidence failed to satisfy the jury in these respects, the jury were bound to find a verdict for the plaintiff. So it seems that, in this quasi criminal case, the jury were first to presume, from the mere fact that Martin wks sitting in a seat in defendant’s passenger train, that he was a passenger, and, next, from the fact that he was a passenger on the *68train and was killed, to presume that he was killed through the defendant’s negligence; and thus was thrown upon the defendant the burden of proving that it exercised that high degree of care which is required of the carrier of passengers for hire.
In his general charge to the jury, the: trial judge instructed the jury:
“If your verdict is for tlie plaintiff, you will consider the amount of that verdict, and base it solely, as the-decisions of the supreme court of Alabama have said, according to the degree and amount of negligence proven against the defendant, the railroad company. If the negligence was slight, the verdict should be slight. If the negligence was great and culpable, the verdict should be large. If halfway between the two, the verdict should be accordingly.”
And then, at the request of the plaintiff, the court specially gave this charge:
“The court charges the jury that the measure of damages in this case is punitive and exemplary, and, if they should find from the evidence that the defendant is liable, it is their duty to impose such damages by way of punishment as will, in their judgment, prevent defendant in future from negligence causing the death of its passengers, or such as will prevent other railroads engaged in like business from being guilty of negligence which would cause the death of their passengers.”
If the general charge was correct, the special charge was incorrect, and vice versa, with the inevitable result of misleading the jury. As I understand it, the special charge was incorrect and unwarranted. It asserts that it was the duty of the jtury to impose such damages as would, in their judgment, prevent the defendant in future from negligence causing the death of its passengers, or such as would prevent other railroads engaged in like business from negligence which would cause the death of their passengers. It was a direct invitation and instruction to the jury to give excessive damages as a punishment in a case where, of necessity, punishment must be vicarious; for it cannot be ignored that the defendant’s liability results entirely‘from its responsibility for the negligent acts and omissions of its servants, and that, no matter how much the defendants may be mulcted, the punishment does not reach, nor can be made to reach, the really guilty parties; for no punishment imposed upon a railway corporation, no matter how severe, can be effectual to keep its many servants guiltless of negligence for all time, — much less, the servants of all corporations engaged in similar undertakings. In Railroad Co. v. Freeman, 97 Ala. 294, 11 South. 801, cited in the opinion of the court to show that the law of Alabama “to' prevent homicides” is constitutional, the supreme court of Alabama lays down the rule of damages as follows:
“Tbe admeasurement of tbe recovery must be by reference alone to tbe quality of tbe wrongful act or omission, tbe degree of culpability involved in tbe doing of tbe act, or in tbe omission of tbe act as required by tbe dictates of care and prudence.”
I understand that to mean that the recovery is to be measured by the degree of turpitude involved in the wrongful act. The character of the act is the test, and not the amount required to prevent other parties from committing like acts. In the same case it was held to be within the province of the jury to find only nominal damages. The court said:
*69“We do not doubt that it would be competent for the jury in actions like this to return a verdict for nominal damages only. The negligence of a defendant, while sufficient to make out a technical cause of action, and plaintiff’s right to recover judgment, might yet be so slight, or so characterized by mitigating circumstances, as that the jury would be justified in the imposition of such punishment only as is involved in the assessment, of merely nominal damages, since there is no question of compensation or actual damages to be considered.”
In the instant case the trial court specially instructed the jury that, if they found the defendant liable, it was their duty to impose such damages by way of punishment as would prevent other railroads from being guilty of negligence. Of course, the courts have little to do with the policy of the laws enacted by the legislature of the state of Alabama, and it may be that we are expected to follow the construction given by the supreme court of the state; but, under a law like the act “to prevent homicides,” I do not think that we should go further than the supreme court of Alabama has gone in indicting vicarious punishment.' In my opinion, the judgment of the circuit court should be reversed, and the cause remanded, with instructions to award a venire de novo.